Citation Nr: 0407684	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-13 744A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served from July 10, 1989 to October 12, 1989 on 
active duty training for the Army Reserves.  He then served 
on active duty from October 10, 1990 to August 12, 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case has been transferred to the New York, New 
York, RO.  In August 1996, the veteran testified at a 
personal hearing before a hearing officer at the New York, 
New York RO.  In March 1999, the veteran testified at a 
personal hearing before a member of the Board at the 
New York, New York RO.  In July 1999, the case was remanded 
to the New York, New York RO for further action.  Thereafter, 
in February 2001, the Board again remanded this case for the 
veteran to be afforded another hearing.  In April 2003, the 
veteran testified before the undersigned at the New York, New 
York RO.

In a January 2003 rating decision, service connection was 
granted for conjunctivitis, post-traumatic stress disorder 
(PTSD), and chronic fatigue syndrome.  Service connection was 
denied for memory loss, frequent urination, joint/muscle 
pain, diarrhea, and headaches.  Entitlement to a nonservice-
connected permanent and total evaluation was granted.  The 
veteran has not initiated an appeal as to this rating 
decision.  


FINDINGS OF FACT

1.  The veteran served from July 10, 1989 to October 12, 1989 
on active duty training for the Army Reserves.  

2.  The veteran served on active duty from October 10, 1990 
to August 12, 1992.  The veteran was discharged on August 12, 
1990, with 1 year, 10 months, and 3 days of service.  

3.  The veteran's DD Form 214 reflects that the August 1992 
separation authority was "AR 635-200, PARA 16-5b;" the 
separation code was "KGF;" and the narrative reason for 
separation was "LOCALLY IMPOSED BAR TO REENLISTMENT."  

4.  Service personnel records further show that the veteran 
enlisted for a 4 year service period.  

5.  The veteran's discharge was voluntary.

6.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  

The Board first notes that this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.


Background and Analysis

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, that statute bases eligibility for educational 
benefits under Chapter 30, Title 38, United States Code, for 
a veteran who first enters active duty after June 30, 1985, 
on whether he serves at least three years' continuous active 
duty.  38 U.S.C.A. § 3011(a)(1)(B)(i).  If he does not have 
at least three years' continuous active duty after June 30, 
1985, he might still be eligible if he is discharged due to 
service-connected disability, a pre-existing medical 
condition, hardship, physical or mental condition not 
characterized as a disability and not the result of 
misconduct and that interferes with duty, or for the 
convenience of the Government, if certain other criteria are 
met.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).  

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. 
§ 3018A.  As noted below, however, the veteran was not 
involuntarily discharged so benefits may not be awarded under 
these provisions.

Finally, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  The evidence does not show that 
the veteran received voluntary separation incentives so 
benefits may not be awarded under these provisions.

The veteran served from July 10, 1989 to October 12, 1989 on 
active duty training for the Army Reserves.  He had 3 months 
and 3 days of service.  The Board observes that for purposes 
of the Chapter 30 program, the term "active duty" means full-
time duty in the Armed Forces, other than active duty for 
training.  It does not include any service under the 
provisions of 10 U.S.C. § 511(d) pursuant to an enlistment in 
the Army National Guard or the Air National Guard, or as a 
Reserve for service in the Army Reserve, Naval Reserve, Air 
Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  
38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 21.7020.  Therefore, 
the veteran's first period of service with the Army Reserves 
is not considered "active duty" for Chapter 30 purposes.

The veteran then served on active duty from October 10, 1990 
to August 12, 1992.  The veteran was discharged on August 12, 
1990, with 1 year, 10 months, and 3 days of service.  
Therefore, the criteria set out in 38 U.S.C.A. 
3011(a)(1)(A)(i) requiring three years of active duty have 
not been met.  However, as noted above, the veteran might 
still be eligible if he was discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, with 30 months of continuous active duty if the 
initial obligated period of active duty of the individual was 
at least 3 years; or was discharged involuntarily for the 
convenience of the Government as the result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).

The veteran's DD Form 214 reflects that the separation 
authority was "AR 635-200, PARA 16-5b;" the separation code 
was "KGF;" and the narrative reason for separation was 
"LOCALLY IMPOSED BAR TO REENLISTMENT."  Service personnel 
records further show that the veteran enlisted for a 4 year 
service period.  He served for 1 year, 10 months, and 3 days.  
He voluntarily requested separation due to marital problems.  
Although he later requested that the Army Discharge Review 
Board remove his bar to reenlistment, his request was denied 
and it was determined that he was properly discharged, per an 
October 17, 1997 letter.  Army Regulations confirm that the 
separation authority of AR 635-200 PARA 16-5b indicates a 
voluntary discharge, not a discharge characterized as a 
convenience of the Government.

The Board notes that the veteran was not discharged on an 
involuntary basis.  Thus, he does not meet the criteria of 
the "convenience of the Government" exception under 38 
U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5).  
Further, the veteran was not discharged for service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty.  The DD Form 214 and the service 
personnel records show that the veteran was released from 
active duty, not by reason of physical or mental disability 
or hardship, but by reason of a locally imposed bar to 
reenlistment.  He sought discharge under the provisions of 
Army Regulation 635-200, Paragraph 16-5b.  It was his 
perception that he could not overcome his bar to reenlistment 
and his request was approved in July 1992.  He was discharged 
accordingly.  

Currently, in written correspondence and at two personal 
hearings, the veteran and his father maintain that the 
veteran was traumatized in the Persian Gulf.  Had he not been 
so traumatized, they assert that he would have served out his 
obligated term.  During service, he was subjected to combat 
trauma and received a combat citation.  He did not know that 
he had PTSD at that time, but PTSD has since been diagnosed 
and he is service-connected for that disorder.  In addition, 
he was having marital problems.  They maintain that the 
veteran, therefore, had a qualifying discharge for Chapter 30 
benefits purposes.  

The Board is sympathetic to the veteran's arguments and 
recognizes his combat service.  However, despite the 
veteran's arguments to the contrary, the veteran was not 
discharged for a service-connected disability, a pre-existing 
medical condition, hardship, and/or physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty.  The 
personnel records specifically set out the reasons for the 
veteran's discharge, as set forth above.  Although the 
veteran attempted to have his discharge changed, his request 
was denied.  Any disagreement that he has regarding the 
circumstances of his separation needs to be raised with the 
Army Board for the Correction of Military Records, not VA.  
See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  The Board 
has no authority to change his discharge or otherwise 
interpret his discharge.  The Board must abide by the 
Department of the Army in that regard.  As such, the fact 
that the veteran currently has PTSD and/or any other medical 
problem due to service does not mean that the Board can in 
any way construe that disability or any other to be a factor 
in his discharge.  Likewise, while his martial discord played 
a role in his desire to seek discharge, such circumstances 
have not been found to be one of the enumerated reasons as 
cited above which would qualify the veteran for Chapter 30 
benefits.  The Board remanded this case to obtain information 
in that regard.  The personnel records simply do not support 
that the veteran had the type of discharge which would 
qualify him for Chapter 30 educational assistance benefits.  

In sum, the legal criteria in this case are clear and the 
pertinent facts are not in dispute.  The veteran does not 
have the requisite active service for Chapter 30 educational 
benefits.  The Board has no authority to create exceptions, 
or to overturn or to disregard this very specific limitation 
on the award of Chapter 30 educational benefits.  38 U.S.C.A. 
§ 7104(a).  Therefore, the Board concludes that there is no 
legal basis for a grant of those benefits, and the veteran's 
claim must be denied.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 
21.7042, 21.7044, 21.7045; Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).







	(CONTINUED ON NEXT PAGE)




ORDER

Basic eligibility exists for educational assistance pursuant 
to Chapter 30, Title 38, United States Code is denied..



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



